United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30142
                         Summary Calendar



JULIO BERMUDEZ,

                                    Petitioner-Appellant,

versus

J.P. YOUNG,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 2:04-CV-2043
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Julio Bermudez, federal prisoner # 18536-050, appeals from

the district court’s dismissal of his 28 U.S.C. § 2241 petition

challenging the method used by the Bureau of Prisons (BOP) for

calculating good time credits.   Bermudez sought an accelerated

release based on his own method of calculation.   Prior to filing

this appeal, Bermudez was released from the BOP’s custody and

deported to Colombia.   The issue Bermudez has raised on appeal

has thus been rendered moot by his release.   See Bailey v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-30142
                               -2-

Southerland, 821 F.2d 277, 278 (5th Cir. 1987).   The fact that

Bermudez seeks monetary damages on appeal does not continue to

present a live case or controversy because he did not seek

monetary relief before the district court. See Benavides v.

Housing Authority of the City of San Antonio, TX, 238 F.3d 667,

670 n.4 (refusing to grant relief not requested below); Harris v.

City of Houston, 151 F.3d 186, 190-91 (5th Cir. 1998) (rejecting

“appellant’s notion that we may fashion relief not requested

below in order to keep a suit viable”).

     Accordingly, the appeal is DISMISSED AS MOOT.